 

F!LE

IN THE UNITED STATES DISTRICT COURT

FOR 'I'HE DISTRICT OF MONTANA OCT 2 3 2018
HELENA DIVISION Clerk. U.S Districl Court
Distric“:tm(s);°Mu|oantana

JORY STRIZICH,
CV 16-12-M-H-JTJ
Plaintiff,
vs. GRDER
M]KE BATISTA, et al.,
Defendants.

 

 

United States Magistrate Judge John Johnston entered his Findings and
Recommendations in this case on July 31, 2018, recommending that the Court:
(l) grant the Defendants’ Motion for Summary Judgment (Doc. 32) and dismiss
this matter; (2) deny Plaintiff Jory Strizich’s Motion for Leave to File 'I`hird
Amended Complaint (Doc. 47); (3) deny Strizich’s Motion for Leave to File
Supplemental Complaint; and (4) direct the Clerk of Court to have the docket
reflect that the Court certifies that any appeal of this decision would not be taken in
good faith, pursuant to Federal Rule of Appellate Procedure 24(a)(3)(A). Strizich
timely filed objections (Doc. 56.) Consequently, Su'izich is entitled to de novo
review of those findings and recommendations to which he has specifically

objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings

_1_

and recommendations for clear error. United States v. Reyna-Tapz`a, 328 F.3d
1114, 1121 (9th Cir. 2003) (en banc); Ihomas v. Am, 474 U.S. 140, 149 (1985).
Clear error exists if the Court is left with a “definite and firm conviction that a
mistake has been committed.” United States v. .S§)rax, 235 F.3d 422, 427 (9th Cir.
2000) (citations omitted).

'I`his matter arises from a June 20, 2013 assault on Strizich by another
inmate at Montana State Prison in Deer Lodge, Montana. Strizich seeks damages
and injunctive relief from the Def`endants, prison officials, for their failure to
prevent the assault, which Strizich claims to have been caused by the prison’s
policy of not segregating members of rival gangs. Judge Johnston found that
Strizich failed to exhaust his administrative remedies and that Strizich’s amended
complaints cannot cure the defect. Strizich objects, contending that he did in fact
fully exhaust his administrative remedies.

Reviewing de novo, the Court concludes that Judge Johnston correctly read
the administrative record and interpreted the law. Consistent with the Prison
Litigation Reform Act, “[n]o action shall be brought with respect to prison
conditions . . . by a prisoner . . . until such administrative remedies as are available
are exhausted.” 42 U.S.C. § l997e(a). To the extent that Strizich’s April 14, 2014

grievance arose from the assault, it was filed well after the applicable deadline, and

_2_

prison officials did not violate a protected right by denying the grievance on this
basis. See Woodford v. Ngo, 548 U.S. 81, 88 (2006). Accordingly, Strizich cannot
now seek remedy for his assault-related damages in this Court.

In his objections, Strizich contends that he is nonetheless entitled to relief
because his April 14, 2014 grievance arose horn the prison’s general policy of
housing rival gang members together rather than from the 2013 assault (Doc. 56
at 9-17.) However, this contention, if true, does not cure the defect correctly
identiied by Judge Johnston. Because this matter arises from the 2013 assault, the
relevant issue is whether Strizich exhausted his administrative remedies as to that
incident. Thus, Judge Johnston appropriately recommended granting the
Defendants’ motion for summary judgment Similarly, because the allegations in
Strizich’s proposed third amended complaint also arise fi'om the 2013 assault, the
Court will deny Strizich’s motion for leave to file it.

Nor will the Court grant Strizich’s motion for leave to file a supplemental
complaint First, because the Court grants the Defendants’ motion for summary
judgment and denies Strizich’s motion to file a third amended complaint, there is
nothing left to supplement Additionally, Strizich does not seek to add to his

original claim but rather “to introduce a separate, distinct and new cause of action.”

Planned Parenthood of S. Ariz. v. Neely, 130 F.3d 400, 402 (9th Cir. 1997)
(intemal quotation marks and citation omitted).

Finally, the Court finds that any appeal would “not [be] taken in good fai ”
and that Strizich therefore may not “proceed on appeal in forma pauperis without
further authorization.” Fed. R. App. P. 24(a)(3)(A). Strizich’s claims are barred
by the Prison Litigation Reform Act, and he is unable to cure that defect. Any
appeal would be frivolous.

Reviewing the remaining portions of Judge Johnston’s F indings and
Recommendations for clear error and finding none,

IT IS ORDERED:

(1) Judge Johnston’s Findings and Recommendations (Doc. 50) are

ADOPTED;
(2) 'I`he Defendants’ Motion for Summary Judgment (Doc. 32) is
GRANTED, and this matter is DISMISSED;

(3) Strizich’s Motion for Leave to File Third Amended Complaint (Doc. 47)

is DENIED;

(4) Strizich’s Motion for Leave to File Supplemental Complaint (Doc. 48) is

DENIED;

(5) The Defendants’ Motion to Strike Response to Motion (Doc. 58) is
DENIED as moot; and

(6) The Clerk of Court shall have the docket reflect that the Court certifies
pursuant to F ederal Rule of Appellate Procedure 24(a)(3)(A) that any
appeal of this decision would not be taken in good faith.

DATED this gs"`”[<’iay of october, 2018.

{;. M/m

Dana L. Christensen, Chief Judge
United States District Court

